Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9-16 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (US 2016/0114531).
Claim 1: Chuang et al. discloses a control method for controlling at least one solidification device of an additive manufacturing device for manufacturing a three-dimensional object by means of an additive layer build method in which at least one object is manufactured by repeated application of a layer of a building material to a build area and by selective solidification of the applied layer at positions corresponding to a cross-section of the object to be manufactured, wherein a gas having a plurality of flow directions which essentially are not aligned in the same direction flows across the build area (¶ 40; figs. 6A-B). The method includes determining a distribution of the flow directions of the gas above the build area (¶ 40), assigning a reference flow direction to an area of the build area in dependence on the distribution of the flow directions above the area (¶ 40), and controlling the solidification device to solidify at least a part of the cross-section of the object to be produced in dependence on a reference flow direction above the area of the build area in which the respective part of the cross-section is positioned (¶¶ 27, 40; the flow direction of the gas and the moving direction of the energy beam are determined by a predetermined scanning strategy in dependence on the reference flow direction).
Claim 2: Chuang et al. discloses dividing at least one sub-area of the build area into several sub-areas, for more than one section of the build area, assigning a reference flow direction to the sub-area (figs. 6A-B).
Claims 9-11: Chuang et al. discloses assigning a reference flow direction to an area in dependence on a distribution of the flow directions in a flow segment above the are of sub-area (¶ 40; figs. 6A-B).
Claim 12: Chuang et al. discloses applying a layer of the building material to a build area (¶¶ 30-32), selectively solidifying the applied layer of the building material at locations corresponding to a cross-section of the object to be manufactured by means of a solidifying device (¶¶ 30-32), and repeating until the three-dimensional object is finished (¶¶ 30-32), wherein a gas having a plurality of flow directions which essentially are not aligned in the same direction flows across the build area (¶ 40; figs. 6A-B), and a control method for controlling at least one solidification device of an additive manufacturing device for manufacturing a three-dimensional object by means of an additive layer build method in which at least one object is manufactured by repeated application of a layer of a building material to a build area and by selective solidification of the applied layer at positions corresponding to a cross-section of the object to be manufactured, wherein a gas having a plurality of flow directions which essentially are not aligned in the same direction flows across the build area (¶ 40; figs. 6A-B). The method includes receiving and/or determining a distribution of the flow directions of the gas above the build area (¶ 40), assigning a reference flow direction to an area of the build area in dependence on the distribution of the flow directions above the area (¶ 40), and controlling the solidification device to solidify at least a part of the cross-section of the object to be produced in dependence on a reference flow direction above the area of the build area in which the respective part of the cross-section is positioned (¶¶ 27, 40; the flow direction of the gas and the moving direction of the energy beam are determined by a predetermined scanning strategy in dependence on the reference flow direction).
Claim 13: Chuang et al. discloses a programmable additive manufacturing system which necessarily includes code or instructions that are predetermined by a scanning strategy to provide a control method for controlling at least one solidification device of an additive manufacturing device for manufacturing a three-dimensional object by means of an additive layer build method in which at least one object is manufactured by repeated application of a layer of a building material to a build area and by selective solidification of the applied layer at positions corresponding to a cross-section of the object to be manufactured, wherein a gas having a plurality of flow directions which essentially are not aligned in the same direction flows across the build area (¶ 40; figs. 6A-B). The method includes determining a distribution of the flow directions of the gas above the build area (¶ 40), assigning a reference flow direction to an area of the build area in dependence on the distribution of the flow directions above the area (¶ 40), and controlling the solidification device to solidify at least a part of the cross-section of the object to be produced in dependence on a reference flow direction above the area of the build area in which the respective part of the cross-section is positioned (¶¶ 27, 40; the flow direction of the gas and the moving direction of the energy beam are determined by a predetermined scanning strategy in dependence on the reference flow direction).
Claims 14-15: Chuang et al. discloses a manufacturing and control device including a solidification device and flow device (¶ 40) adapted to carry out a control method for controlling at least one solidification device of an additive manufacturing device for manufacturing a three-dimensional object by means of an additive layer build method in which at least one object is manufactured by repeated application of a layer of a building material to a build area and by selective solidification of the applied layer at positions corresponding to a cross-section of the object to be manufactured, wherein a gas having a plurality of flow directions which essentially are not aligned in the same direction flows across the build area (¶ 40; figs. 6A-B). The method includes receiving and/or determining a distribution of the flow directions of the gas above the build area (¶ 40), assigning a reference flow direction to an area of the build area in dependence on the distribution of the flow directions above the area (¶ 40), and controlling the solidification device to solidify at least a part of the cross-section of the object to be produced in dependence on a reference flow direction above the area of the build area in which the respective part of the cross-section is positioned (¶¶ 27, 40; the flow direction of the gas and the moving direction of the energy beam are determined by a predetermined scanning strategy in dependence on the reference flow direction).
Claim 16: Chuang et al. discloses the building material being powder (¶ 30).
Claim 27: Chuang et al. discloses a manufacturing method including applying a layer of the building material to a build area (¶¶ 30-32), selectively solidifying the applied layer of the building material at locations corresponding to a cross-section of the object to be manufactured by means of a solidifying device (¶¶ 30-32), and repeating until the three-dimensional object is finished (¶¶ 30-32), wherein a gas having a plurality of flow directions which essentially are not aligned in the same direction flows across the build area (¶ 40; figs. 6A-B), and a control method for controlling at least one solidification device of an additive manufacturing device for manufacturing a three-dimensional object by means of an additive layer build method in which at least one object is manufactured by repeated application of a layer of a building material to a build area and by selective solidification of the applied layer at positions corresponding to a cross-section of the object to be manufactured, wherein a gas having a plurality of flow directions which essentially are not aligned in the same direction flows across the build area (¶ 40; figs. 6A-B). The method includes receiving and/or determining a distribution of the flow directions of the gas above the build area (¶ 40), assigning a reference flow direction to an area of the build area in dependence on the distribution of the flow directions above the area (¶ 40), and controlling the solidification device to solidify at least a part of the cross-section of the object to be produced in dependence on a reference flow direction above the area of the build area in which the respective part of the cross-section is positioned (¶¶ 27, 40; the flow direction of the gas and the moving direction of the energy beam are determined by a predetermined scanning strategy in dependence on the reference flow direction). The control method is used to perform the manufacturing method only before a start of the selective solidification by a predetermined scanning strategy (¶ 27).

Allowable Subject Matter
Claims 3-8 and 17-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive.
Applicant argues, “First, Chuang does not disclose the gas having a plurality of flow directions which essentially are not aligned, and then assigning a reference flow direction to the distribution of gas flow directions above the area. Rather, the figures of Chuang disclose different gas flow directions obtained by various arrangements and switching states of the gas nozzles. (See Figs. 5-10 of Chuang). But in each figure itself, the gas flow directions are consistently aligned, and there is no need or disclosure in Chuang to assign a reference flow direction to any of the gas flows depicted in the figures.” (Emphasis in Applicant’s response). This argument has been considered but is not persuasive for two reasons. First, the steps are not ordered as argued by Applicant; that is, nothing in the claim precludes dynamically and/or simultaneously performing the assigning and controlling steps. Second, the gas flow directions are by adjustment of the speed and arrangement of the gas inlet-outlet gas devices (¶ 40).
Applicant further argues that “In other words, the dynamic gas flow controlling device controls and adjusts the gas flow direction, and not the energy beam. (Emphasis, again, in Applicant’s response). This argument has been considered, but is also not persuasive. Chuang repeatedly teaches that the energy beam is controlled by the gas flow adjustment device. See, e.g., paragraph 40: “The gas flow speed adjustment device 164 can change the flow direction of the gas by increasing or decreasing the gas flow speed in some blocks in the gas inlet-outlet gas devices 150 a, 150 b, 150 c, and 150 d, so as to change the angle between the flow direction of the gas and the moving direction of the energy beam 140.” (Emphasis added).
Applicant finally argues that “it is described consistently throughout Chuang that the gas flow direction is controlled depending on the moving direction of the energy beam.” This argument has also been considered but is not persuasive. The gas flow direction and moving direction of the energy beam are interdependent as described in paragraph 40 of Chuang: “The gas flow speed adjustment device 164 can change the flow direction of the gas by increasing or decreasing the gas flow speed in some blocks in the gas inlet-outlet gas devices 150 a, 150 b, 150 c, and 150 d, so as to change the angle between the flow direction of the gas and the moving direction of the energy beam 140.” (Emphasis added). And paragraph 52: “Referring to FIGS. 1 and 12, a pointing direction of an arrow 400 is a scanning direction of the energy beam 140, whereas a pointing direction of an arrow 200 is the moving direction of the energy beam 140. A pointing direction of an arrow 300 is the flow direction of the gas. The flow direction (the arrow 300) of the gas is different from the moving direction (the arrow 200) of the energy beam 140. In other words, an angle θ between the flow direction (the arrow 300) of the gas and the moving direction (the arrow 200) of the energy beam 140 is predetermined by a scanning strategy. In an embodiment of the disclosure, the angle θ between the flow direction (the arrow 300) of the gas and the moving direction (the arrow 200) of the energy beam 140 is dynamically controlled within a range of greater than 135 degrees and less than 225 degrees. In an embodiment, the flow direction (the arrow 300) of the gas and the moving direction (the arrow 200) of the energy beam 140 are opposite. In other words, the angle θ is 180 degrees. Since the flow direction (the arrow 300) of the gas and the moving direction (the arrow 200) of the energy beam 140 are different, the gas flow blows the slag and oxides toward a processing area where the melt forming process is already performed. Therefore, the slag and oxides do not fall into the processing area where the melt forming process is not performed.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754